Title: General Orders, 21 January 1778
From: Washington, George
To: 



EdentonEaston. Edinburgh.
Head-Quarters V. Forge Jany 21st 78.


The Commander in Chief approves the report made by the Brigadiers and Officers commanding Brigades in the Virginia Line and orders that the men whose term of service is expired be discharged and

march’d home by proper Officers in the manner there directed; The Brigadiers &c. are also to see that the Arms & Accoutrements of such men are return’d in the first instance to themselves in Order that the Arms & discharges may correspond, and by them to the Commissary of Military-Stores whose receipt is to be taken for what is delivered; All blankets are to be stoped and other Articles belonging to the Publick.
The Brigadiers &c. will cause proper care to be taken of the first and see that the latter is delivered in to the hands of the Qr Master General and other proper officers.
Notwithstanding the pointed & frequent orders which have issued to have all deserters reported to Head-Quarters it is by indirect & casual information, that this knowledge comes to the General, (except in the general returns) which are exceedingly irregular—He therefore in peremptory terms now calls upon the Brigadiers to see or know that the rolls of their several Regiments are call’d over agreeable to former orders, and that all deserters (specifying the Regiment & Company they belong to) are reported by them to the Major General of the day, who is to present the whole in one view to the Commander in Chief when he comes from his Tour of duty—The Brigadiers are also requested to use every possible to apprehend deserters of their respective Brigades; This order will not be dispensed with.
The General also in positive terms declares that he will have a general return of the Army delivered in to him every monday at orderly-time[.] The Adjutant General is therefore to pay particular attention to this matter and consider himself responsible for the performance unless he arrests every Delinquent who causes the failure: In the next Mondays return, the officers in the Virginia Line are to ascertain the number of men whose term of service will expire shortly.
It being impossible for the Surgeons of the Flying-Hospital to make effectual provision for the sick out of Camp, unless they are sent to the places by them appointed and furnish’d for the purpose; All officers and regimental surgeons when any of their Corps are proper subjects for the Hospital are therefore immediately to apply to the Chief Surgeon of the Flying Hospital present in Camp and take his direction where to send their sick: A contrary practice has been attended with great inconvenience to the sick and probably occasioned the Death of several men; many having been sent to Hospitals already crouded with patients, or to places where no provision had been made for the sick, and in order that the sick, which shall from time to time remain in Camp, as well as others before they are sent to Hospitals may be properly taken care of; the Director General of the Hospitals is, as soon as possible to furnish the Regimental Surgeons with Medicine Chests supplied with such Medicines as are necessary for the sick in Camp—

When Flags go to the Enemys lines all officers are possitively forbiden to go with them unless they receive proper orders therefor.
At a General Court-Martial whereof Coll Clark was President held January 19th Lieutenant McGibbons of 4th North-Carolina Battalion tried for embezzling or misapplying the money with which he was intrusted for inlisting men into the service, also for taking bribes to discharge inlisted soldiers from the service was unanimously acquitted of the charges.
At the same Court held January 15th Captn Joshua Brown of Coll Bigelow’s Regiment tried for suffering two prisoners to escape from the Provost-Guard was unanimously acquitted of the charges exhibited against him—The Commander in Chief approves the sentences and orders them to be immediately released from their Arrests.
